 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       RAYQUIN RAY BROWN,                                Case No. 1:18-cv-01428-AWI-SKO
 9
                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S
10            v.                                         APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS
11     THE CITY OF FRESNO, et al.,
                                                         (Doc. 2)
12                        Defendants.
                          /
13

14
                                                   ORDER
15

16          Plaintiff Rayquin Ray Brown, proceeding pro se, filed a complaint on October 15, 2018,

17   along with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.)

18   The Court finds Plaintiff has made the showing required by § 1915, and the request to proceed in

19   forma pauperis shall be granted.

20          As to the status of his complaint, Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2),

21 the Court must conduct an initial review of every pro se complaint proceeding in forma pauperis to

22 determine whether it is legally sufficient under the applicable pleading standards. The Court must

23 dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally frivolous

24 or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

25 a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that

26 the complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies
27 in the complaint can be cured by amendment. Plaintiff’s Complaint will be screened in due course.

28
 1          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
 2   the requisite forms and instructions to request the assistance of the United States Marshal in serving
 3   Defendants pursuant to Federal Rule of Civil Procedure 4.
 4          Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s
 5   application to proceed in forma pauperis (Doc. 2) is GRANTED.
 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 17, 2018                                    /s/   Sheila K. Oberto              .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
